PER CURIAM.
The trial court dismissed the plaintiff’s complaint for injunctive relief, pursuant to Rule 12(b)(6), A.R.Civ.P. The judgment of dismissal is affirmed on the basis of the following authorities: Logan v. Davidson, 282 Ala. 327, 211 So.2d 461 (1968) (an action for injunctive relief to prohibit conduct that may be described as alienation of affections cannot be maintained in the absence of an existing marriage that is being interfered with by another); and Code 1975, § 6-5-331 (there is no civil cause of action in Alabama for alienation of affections). Accord, Howton v. Avery, 511 So. 2d 173 (Ala.1987).
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.